In Chancery—

To the Honorable the judges of the Supreme Court of the Territory of Michigan sitting as a Court of Chancery.

Humbly complaining sheweth unto your Honors your orators John W. Hunter and Morgan L. Hunt, of the County of Oakland and Territory of Michigan and Sullivan Holman of the County of Lenawe in said Territory, and all being citizens of the United States, that your Orators on or about the first day of November one thousand Eight hundred and thirty two were extensively concerned in manufacturing for sale fanning mills in the Territory of Michigan, and have devoted much time labor and expense in making new and valuable improvements in the construction of such mills, that about the period above mentioned your orators, after much time and expence had been incurred in makeing improvements did make a new and valuable invention, discovery and improvement in the construction of said mills whereby a new motion was given to the seives and screens used in the construction of said fanning mills called a contradistinct or opposite motion to the seives and screens used in said mills, by which such mills were greatly improved and the processs of separating grain from chaff and all kinds of impurities was vastly improved and facilitated and by which grain of all kinds could be separated in a manner vastly superior to any other mills, and which could not be done by any other motion of such seives and screens and your orators; further shew that Deeming their improvement to be of great value, and being desirous of indemnifying themselves for the extraordinary expense by them incurred in and about their discovery & improvements, they determined to avail themselves of the protection and advantage given them by the laws of their country in such cases provided and did on or about, the eighteenth day of December in the year last aforesaid make out their specification of their invention and improvement as aforesaid in the manner prescribed by the laws of the United States in that behalf provided and particularly the act, entitled “an act to promote the progress of useful arts and to repeal the act heretofore made for that purpose” approved February twenty first, one thousand seven hundred and ninety three; and also, on application for the letters patent to be granted them securing to them, under the provisions of said act and the acts of congress supplementary thereto the exclusive right and liberty of making constructing using and vending to others the said improvement which said application was accompanied by the oath of your orators that they were the true inventors and discoverers of said improvements and the said specification on examination by the proper officers being found to be conformible to the laws in such case provided, letters *559patent were granted to your orators according to their said application bearing date the Eighteenth day of December one thousand eight hundred and thirty two under the seal of the United States, granting to your orators their heirs administrators or assigns the full and exclusive right and liberty of making, constructing using and vending to others to be used their said improvements, which said letters patent and specification are in the words following to wit and the original of which now in the possession of your orators they are ready to produce and prove as this honorable court shall direct
“The United States of America: to all to whom these letters patent shall come: Whereas John W. Hunter, Morgan L. Hunt & Sullivan Holman citizens of the United States have alledged that they have invented a new and useful improvement in the fanning mill which improvement they state has not been known or used before their application have made oath that they do verily believe that they are the true inventors or discoverers of the said improvement; have paid into the treasury of the United States the sum of thirty dollars, delivered a receipt for the same and presented a petition to the secretary of state, signyfying a desire of obtaining an exclusive property in the said improvement and praying that a patent may be granted for that purpose. These are therefore to grant according to law. to the said John W. Hunter. Morgan L. Hunt and Sullivan Holman, their heirs, administrators or assigns for the term of fourteen years from the eighteenth day of December one thousand, eight hundred and thirty two, the full and exclusive right and liberty of rnaking constructing using and vending to others to be used, the said improvement, a description whereof is given in the words of the said John W Hunter Morgan L Hunt and Sullivan Hollman themselves in the schedule hereto annexed and is made a part of these presents
In Testimony whereof I have caused these letters to be made Patent and the Seal of the United States to be hereunto affixed
(L.S.)
Given under my hand at the city of Washington this eighteenth day of December in the year of our Lord one thousand eight hundred and thirty two and of the Independence of the United States of America the
fifty seventh
(signed Andrew J ackson
By the president
(signed Edw. Livingston”
Secretary of State—
“City of Washington, to wit:
I do hereby certify that the foregoing letters patent were delivered to me on the eighteenth day of December in the year of our Lord one thousand eight hundred and thirty two to be examined: that I have examined the same, and find them conformable to law and I do hereby return the same to the secretary of State within fifteen days from the date aforesaid to wit on this nineteenth day of December in the year aforesaid
(signed) R. B. Taney. Attorney General
of the United States”
“The schedule referred to in these letters patent and making part of the same containing a description in the words of the said John W Hunter Morgan L. Hunt and Sullivan Hollman themselves of their improvement in the fanning mill:
To all to whom these presents shall come— Be it known that we John W. Hunter and Morgan L. Hunt of Oakland county and Sullivan Hollfman] of Lenawe county in the territory of Michigan have invented a new and useful improvement in the *560Fanning Mill and that the following is a full and exact description of the construction and operation of the said Fanning Mill, as invented by us, to wit:-A frame constructed of four posts each about four feet long in which are framed four side girths, two on each side about two feet in length, the lower girths are framed in the posts about six inches from the bottom and the top girths, about the same distance from the top. At the forward end near the bottom is framed a cross girth about six inches wide and at the hind end is also framed one of about twelve inches wide-On the top of the posts at each end of the mill is framed a cap piece across the mill. The medium side of the frame is about two feet square — Side boards are nailed on the frame in the inside extending back of the hind posts, about fourteen inches and forward as far as the front side of the front post— In the forward end of each of these boards, is cut a semi-circular hole about sixteen inches in diameter—■ On the front of the front post is placed a tight semi circular hollow drum about thirty two inches in diameter— On each side a rear piece of which is cut a semicircular hole corresponding to the one in the side boards forming a circular airhole — A drawer adapted to the size of the mill placed in the lower part under the side girths receives the foul stuff which passes through the screen— an inclined hopper is placed on the top of the mill to receive the grain-a shoe constructed of two peices of board, about three feet long one end of which being about twelve inches wide, for the half the length of the board where it is about six inches wide whence it tapers to a point— Under this tapering point is nail’d a board about 18 inches square which receive the grain from the hopper and conveys it into the seives — Two wire seives of a Quality adapted to the different knids of grain to be cleansed are confined in the deep end of the shoe. The deep end of the shoe is hung to the cap piece across the hind post, by two irons of braziers rods and the other end is hung to the other cap piece with an iron staple & hook— Under this shoe is placed in a standing posture a wire screen of from eighteen inches to three feet in length and wide enough to fill the inside of the Mill resting on iron leather or wooden slides, it may be connected together or be in two separate peices, if separate the upper half may be attached to the shoe similar to the seives— a large cast iron wheel is placed on the left front post supported by having one ened of its shaft placed in a cast iron box, inserted in the post, and the other end playing in a cast iron guard and passes over the wheel and over the trundle head directly under the wheel— The guard is confined to the post at the top and bottom with screws or bolts— a shaft passes through the mill in the centre of the air holes directly before the front posts and the trundle head is confined on one end of it as also a small iron gudgeon is placed in the same end that rests on the guard four arms are framed into the shaft on which are nailed the wings or blowers— on the other end of the shaft is a small crank part of which passes through a cast iron box that is screwed on the post and on this crank is also confined one end of a rod of about two feet in length— on the other end is an iron hook that plays in a shake herein after described— on the right side of the mill, directly back of the hind posts and on a line from the crank in the shaft to the upper end of the screen is placed a cast iron shake constructed of a standard having two arms each projecting about four inches forming a triangle— In each of the arms are from two to three small holes and the hook in the rod before described plays in eaither of the holes in the left arm as required—■ The standard of the shake plays in cast iron jaws that go through the side boards of the mill and are fastened by wooden keys in the inside— Directly behind this shake is a mortice in the side board of the mill, through which a small iron hook fastened at one end to the shoe passes and plays in one of the holes, in the right arm of the shake— this gives the shoe and seives a *561sideway shake; about twelve inches, back of the above described shake is another cast or wrought iron shake which is formed of a flat peice of iron, having two jaws about half an inch apart— this is screwed on the side board of the Mill and between the jaws, plays a ballance iron about six or eight inches long having a small band confined in the centre with a bolt passing thro’ it and also thro’ the jaws
In each end of this ballance iron are from one to three holes, one end of said iron, extending into the mill thro’ a mortice in the side board, the other end extending outward
A brazier’s rod about twelve inches long with a hook at each end attaches the two described shakes together by one end, playing in one of the holes of the left arm of the first described shake and the other end playing in one of the holes of the outer end of the ballance iron of the other shake
In one of the holes of that end of the ballance iron which extends inward plays an iron hook being attached to a wooden or iron rod that runs along down under the screen to the centre of the centre cross peice of the screen where it is confined to the said cross peice to the screw or bolt—- this gives to the screen a lengthwise shake
Or the screen may be shaken by means of a roller passing thro’ the mill under the screen having two arms extending upward Each playing in a gaine, cut in each of the side peices of the screen; said roller also projects outward thro’ the side board about four inches on the right side of the mill and in this end is framed another standard which extends upward and plays in a mortice in the rod that reaches from the crank in the shaft to the shake already described
What we claim as new and our own invention & discovery in the above described mill and for the use of which we ask an exclusive privilege is the construction of the contradistinct motion of the seives and screen together with the above described shakes and their application which gives to the seives and screen their opposite motions

Witnesses

I Satterlee
Jas M Hunt
John W. Hunter
Morgan L. Hunt
Sullivan Hollman”
And your orators further complaining shew to your honors that after the issuing to them said letters patent as aforesaid your orators relying upon the protection granted them as aforesaid have vested large sums of money in constructing said fanning Mills and have devoted much time labor and diligence in and about their said business and have already made and constructed a large number of fanning mills upon the improved plan as aforesaid and have since the granting of said letters been constantly engaged in the construction of such mills under the right granted them in their letters patent and in pursuance thereof and are still engaged and employed in Said business and have a very large amount of capital invested in shops buildings, machinery and materials for the purpose of constructing such mills and have in all things Entitled themselves to their Exclusive right granted them as aforesaid and also that your Orators are still the sole owners and proprietors of said Exclusive right granted to them as aforesaid and that they have never assigned or transferred any right of making or vending said improved Mills to any person or persons whatever and your orators .well hoped that they should have Quietly and without interruption or infringement from any person whatever had pursued that lawful pursuits aforesaid as in justice and equity they had a right to do. But now so it is may it please your honours that one Zeba Rice of said county of Oakland *562whom your orators pray may be made a defendant to this your orators’ bill of complaint, combining and confederating with divers other persons at present unknown to your orators whose names when discovered your orators pray they may be at Liberty to insert herein with apt words to charge them as parties defendant hereto contriving how to wrong and injure your orators in the premises and how to deprive your orators of the gains and profits which they are entitled to receive from the exclusive right of making and vending the said Mills upon the improved principle aforesaid, did on or about the first day of may last past in direct violation and infringement of the Exclusive right and privilege granted to your orators as aforesaid commenced making, constructing and vending fanning mills upon the improved plan of your orators and with the opposite or contradistinct motion of the sieves and screens used by your orators and which they expressly state in their specification to be a new discovery and improvement and for which the exclusive right was granted them as before Stated; and the said Rice finding that Mills with the said improvements are much more valuable and meet with a more rapid sale, than any others is still continuing to make and vend a large Quantity of fanning mills upon the said improved principle to the manifest wrong and injury of your orators— And the said defendant to give color to his unjust and illegal proceedings as aforesaid, sometimes pretends that the Mills which he is now constructing and vending as aforesaid are upon a different principle, and constructed in a manner altogether variant and different from those made by your orators and for which they have the exclusive right as aforesaid, whereas your orators charge directly the contrary, that the identical improvement which they claim as new and a discovery of their . own being the opposite or contradistinct motion of the seives and screens has been pirated adopted and used by said defendant (and is still) tho’ often requested by your orators or by some one for them to disist from his said unlawful and oppressive proceedings vending and making mills upon said improved principle and thus wrongfully and unjustly avaling himself of the labors expenses and discovery of your orators and that whatever change he may have made is merely in the form of said mills and that the principle is the same and identical with their discovery and improvement as aforesaid, and your orators further shew that said defendant hath already constructed and sold fanning mills upon their improved principle and for which they have the exclusive right as aforesaid to a large amount and threatens that he will continue to make and vend such mills in despite and violation of the exclusive right of your orators as aforesaid, though often requested to desist as aforesaid. All which actings and doings of said defendant Zeba Rice and his confederates are contrary to Equity and good conscience and tend to the great wrong and injury of your orators who are properly relieveable in this honorable court: To the end therefore that the said Zeba Rice may true full and perfect answers make to all and singular the matters and premises as fully and particularly as if the same were here again repeated and interrogated, and particularly that he may set forth whether your orators have not obtained letters patent granting to them the exclusive right as aforesaid of making constructing using and vending to others to be used the said improved fanning mills as in said specification and patent and in this your orators bill set forth and whether he has not made constructed and sold fanning mills made upon such improved plan and principle giving to the sieves and screens of such fanning mills opposite or contradistinct motions and that he may set forth what number of mills he has made and constructed upon the improved principle as aforesaid and whether he has not threatened to continue to make such improved fanning mills notwithstanding the Exclusive right of your orators
*563And that the said Defendant may be restrained by the Injunction of this Honorable court, from constructing, making or vending or causing to be made or sold or being in any way concerned in making constructing or selling fanning mills upon the principles as particularly set forth in said specification and letters patent of your orators herein before set forth with the opposite or contradistinct motion of the sieves and screens of said mills or otherwise selling any such mills in any way whatever and that your orators may have their costs of this suit and may have such other and further relief as to your honors may seem meet and the nature & circumstances of this case may require and shall be agreeable to Equity and good conscience, May it please your honors the premises considered to grant to your orators the writ of subpoena issuing out of and under the seal of this honorable court to be directed to said Zeba Rice therin and thereby commanding him on a certain day and under a certain penalty therein to be inserted personally to be and appear before your Honors, in this Honorable Court then and there to answer all and singular the said premises, and to stand to and abide by such order and decree therein as to your honors shall see met and shall be agreeable to equity and good conscience—
And your orator will ever pray &c
Farnsworth & Goodwin
Sols for Compts
1 erritory or Michigan I Wayne County ss.— J
On this tenth day of June one thousand eight hundred and thirty three, personally appeared before me, John W. Hunter one of the complainants in the foregoing bill named & makes oath that the matters and things in the foregoing bill set forth, are true, so far as they are stated or come within his knowledge, and so far as he derives his information from others he believes the same to true in subsance and fact.—
John W. Hunter
Sworn and Subscribed June io 1833 before me
Jn° Winder Clerk Sup: Court

To the Clerk of the Supreme Court

You will issue a writ of injunction as within prayed, also a subpoena returnable according to Law, the same being allowed by me, this 10th day of June A D 1833—
Sol: Sibley
Judge. S C M T.